Citation Nr: 0330010	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  96-41 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Laura S. Rotstein, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

This veteran had active service from November 1952 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that determined no new and 
material evidence had been submitted in support of the 
veteran's service connection claim.

This matter was remanded in April 1999 for further 
development.  

In May 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  

In a June 2000 decision, the Board determined, first, that 
the veteran had submitted new and material evidence 
sufficient to reopen the claim for service connection, and 
second, that the claim should be denied as it was not well 
grounded.  The case was returned to the Board from a December 
2000 order by the United States Court of Appeals for Veterans 
Claims (Court), which, pursuant to a motion by the Secretary, 
vacated the part of the June 2000 Board decision that denied 
service connection for hypertension.  As this order 
specifically addressed only the second part of the June 2000 
decision, it left standing the portion of that decision which 
determined that new and material evidence had been submitted 
to reopen the claim.  Therefore, the issue before the Board 
is entitlement to service connection for hypertension. 

In a January 2002 decision, the Board denied the veteran's 
claim for service connection for hypertension.  The matter 
now returns to the Board from a January 2003 Court Order, 
which, pursuant to a joint motion to remand, vacated the 
January 2002 Board decision that denied service connection 
for hypertension on the merits.    





REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the Court provided guidance 
regarding notice requirements under the VCAA.  The notice 
provided to the veteran in this case does not appear to be 
adequate under the Quartuccio guidelines.  

Additionally, in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 
2003) (DAV), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Here, the veteran, through his attorney, has submitted new 
evidence including a September 2003 letter from a VA health 
care professional and an October 2003 letter from a private 
physician.  Neither document has been considered by the RO, 
and the appellant has not waived initial AOJ consideration of 
this evidence.   

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in DAV, supra, 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded anyway for RO consideration of new evidence and to 
cure a procedural defect, the RO must take this opportunity 
to inform the appellant that notwithstanding any information 
previously provided, a full year is allowed for response to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, Quartuccio v. 
Principi, and any other applicable 
legal precedent.  In particular, the 
RO should ensure that the veteran is 
advised specifically of what he needs 
to establish his claim (for 
entitlement to service connection for 
hypertension), what the evidence 
shows, and of his and VA's respective 
responsibilities in claims 
development.  The veteran should be 
afforded the requisite period of time 
to respond.

2.  Thereafter, the RO should 
readjudicate the claim for entitlement 
to service connection for hypertension 
in light of all additional evidence 
received since the last RO review of 
this issue.  If the benefit remains 
denied, the veteran should be issued 
an appropriate Supplemental Statement 
of the Case and afforded the requisite 
period of time to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The purposes of this remand are to assist the veteran in 
developing his claim and to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




